UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1457


TONY C. THOMAS, for the Estate of Thalia Dukes,

                     Plaintiff - Appellant,

              v.

LAWRENCE S. CRAIGE,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:19-cv-00181-FL)


Submitted: August 20, 2020                                        Decided: August 24, 2020


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony C. Thomas, Appellant Pro Se. John Lloyd Coble, MARSHALL, WILLIAMS &
GORHAM, LLP, Wilmington, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tony C. Thomas appeals the district court’s order dismissing his 42 U.S.C. § 1983

action for failure to state a claim under Fed. R. Civ. P. 12(b)(6). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Thomas v. Craige, No. 7:19-cv-00181-FL (E.D.N.C. Apr. 7, 2020). We

deny as unnecessary Thomas’ motion for a certificate of appealability. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2